                      Case 2:17-cr-00306-JCM-VCF Document 941 Filed 09/13/21 Page 1 of 1



                 1
                 2
                 3
                 4                              UNITED STATES DISTRICT COURT
                 5                                     DISTRICT OF NEVADA
                 6                                                   ***
                 7     UNITED STATES OF AMERICA,                             Case No. 2:17-CR-306 JCM (VCF)
                 8                                           Plaintiff(s),                  ORDER
                 9            v.
               10      FREDERICK THOMAS, et al.,
               11                                          Defendant(s).
               12
               13            Presently before the court is Frederick Thomas’s unopposed motion to modify
               14     conditions of release (ECF No. 936) in order to travel for a family vacation September 23-26,
               15     2021. The court grants the motion.
               16            Accordingly,
               17            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendant’s motion to
               18     modify conditions of release (ECF No. 936) be, and the same hereby is, GRANTED.
               19            DATED September 13, 2021.
               20
                                                                    __________________________________________
               21                                                   UNITED STATES DISTRICT JUDGE

               22
               23
               24
               25
               26
               27
               28

James C. Mahan
U.S. District Judge
